Exhibit 10.2

SECOND AMENDMENT TO THE
REALOGY GROUP LLC PHANTOM VALUE PLAN (f/k/a REALOGY CORPORATION PHANTOM VALUE
PLAN


Second Amendment to the Realogy Group LLC Phantom Value Plan (the “Second
Amendment”).
WHEREAS, the Board of Directors of Realogy Corporation (n/k/a Realogy Group LLC)
(the “Company”) adopted the Realogy Corporation Phantom Value Plan (k/n/a
Realogy Group LLC Phantom Value Plan) (the “Plan”) on January 5, 2011 and the
Plan was subsequently amended on November 28, 2011 (unless otherwise defined
herein, capitalized terms used herein have the meanings ascribed to them in the
Plan);
WHEREAS, Section 14 of the Plan permits the Plan to be modified or amended in
any respect by the Compensation Committee of the Board of Directors of Realogy
Holdings Corp., the indirect, parent company of the Company(the “Committee”);
and
WHEREAS, the Committee believes it is in the best interest of the Company to
amend and restate Section 7 of the Plan to provide Participants with the
opportunity to elect restricted stock units in addition to restricted stock.
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of April 9,
2013:
1.
Section 7 of the Plan is hereby amended by adding the following sentence at the
end of the section:

“Notwithstanding the foregoing, in the event the Participant elects to defer any
payment under the Plan pursuant to the Company's deferred compensation plan as
in effect from time to time, any unrestricted or restricted shares shall be
delivered instead as unrestricted or restricted share units, as applicable.”
2.
The Plan, as hereby amended, remains in full force and effect.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and as evidence of the adoption of this Second Amendment,
Realogy has caused the same to be executed by its duly authorized officer on
this 9th day of April 2013.


ATTEST:                            REALOGY GROUP LLC
/s/ Seth Truwit                            By: /s/ David J. Weaving        
Name:    David J. Weaving                                        Title:
Executive Vice President     
and Chief Administrative Officer    




